Tunisia, a friendly sister State, has just fallen victim to a criminal aggression by the Zionist entity which has claimed More than 100 innocent victims. This state terrorism demonstrates - if there were any need for further demonstration - the barbarous intent pursued by Israel in this part of the world in contempt of the purposes and principles of the united Nations. The international community must firmly condemn this criminal act carried out by Israel against a sovereign State.
This deliberate act by the Zionist entity, at the very moment when the international community is meeting in this Assembly to find an equitable solution to the painful problem of the Middle Bast, is intended only to hinder the efforts made to establish peace in that part of the world.
The Republic of Djibouti considers that this criminal act is not only directed against Tunisia and Palestine but against the entire Arab nation.
On behalf of the Government and people of Djibouti, we firmly condemn this criminal act and assure our brother Arab peoples of Palestine and Tunisia of our complete solidarity.
Allow me to express, Sir, our deepest sympathy, on behalf of the people and Government of Djibouti, to the brother people of Mexico, after the earthquake which has caused that country such grief. We assure them of our complete solidarity in the face of this disaster.
Mr. President, on behalf of my delegation, and on my own personal behalf, allow me to congratulate Ambassador de Piniés of Spain on his election to the presidency of the fortieth session of the United Nations General Assembly. His election to this post of great responsibility is an honor both to his country and to his qualities as an experienced diplomat. Wis competence and long experience in this organization will surely permit him to ensure that the deliberations of this important session are successful. My delegation always stands ready to offer him its active help and co-operation in carrying out the heavy responsibilities which have been entrusted to him.
Allow me also to express the appreciation and gratitude of my delegation to Ambassador de Pinies' predecessor, Ambassador Paul Lusaka of Zambia, who throughout his presidency displayed exemplary competence and devotion.
I should also like at this time to pay a tribute to the Secretary-General for the efforts he is making in the search for international peace and co-operation and for his commitment to the purposes and principles of the United Nations.
The fortieth session of the General Assembly is of particular interest to the international community. This important session is filled, in our eyes, with great hopes and aspirations with regard to better human interaction and mankind's chance for survival. We are happy to seize the occasion of this special event to reflect together on our past experiences and to exchange views on the problems of the moment, whose solutions are so crucial to the maintenance of international peace and security.
We are convinced that the United Nations has always provided the best forum for seeking better understanding in international relations, in this spirit my delegation, committed to the purposes and principles of the United Nations, has joined its voice with those of other nations in expressing its willingness to cooperate.
At this General Assembly we are compelled to express our concern over the economic, social and political crises taking place all over the world. The international economic crisis continues to worsen, and is causing disturbing imbalance, especially in the developing countries.
Consequently the international community has had to turn its attention to this problem. Yet the problem of restructuring existing international economic relations in order to establish a new international economic order remains unchanged. The international community should therefore make an effort to dredge up the will necessary to overcome inertia and the lack of enthusiasm so evident in the negotiations between the developed and the developing nations. It should also create the necessary climate of mutual understanding and political will for reaching agreement in the areas which are of concern to the nations of the world.
The developing countries have suffered an extreme deterioration in their economic conditions since the beginning of the 1970s. This is due in particular to the drop in the prices of raw materials, to the increase in interest rates, to the growth in their external debt and to the protectionist policies of the developed countries. Many African countries - including my own - are faced with problems of indebtedness, and have been forced to adopt rigorous austerity measures, which have created critical economic and social conditions which are dramatically curbing their development.
The tragic situation of the African countries because of the world economic crisis has become a source of great concern in the United Nations and in other international bodies. We welcome the laudable efforts of the Secretary-General to seek effective and appropriate solutions to solve the present economic difficulties in Africa. We express our appreciation and gratitude to the international community for the special attention it has given to the critical economic situation in Africa.
For over 20 years the African continent has undergone climatic changes resulting in unprecedented drought no desertification. That has dealt a heavy blow to the countries in the Sudano-Sahelian region, in East Africa and in southern Africa. Drought and desertification continue thus diminishing food production, destroying the means of subsistence of Billions of people end threatening millions of others with famine and total deprivation. The magnitude and gravity of the crisis led the East African countries to sake joint efforts to face this drought and its disastrous consequences.
Hence, six countries in the subregion - Ethiopia, Kenya, Uganda, Somalia, Sudan and Djibouti- decided in keeping with the provisions of Resolution 35/90 of the
General Assembly and in keeping with the provisions of other subsequent resolutions, to establish an intergovernmental body to combat the effects of drought and other natural disasters related to it. To do so, the Ministers of these countries, having finished their consultations in this regard in New York in October 1984, met in Djibouti last February for a subregional conference on drought and development. At that conference, the Ministers reaffirmed their common will to join their efforts to combat the effects of drought and to do so within the framework of the Intergovernmental Authority on Drought and Development (IGADD) in East Africa.
A second ministerial meeting was held last May in Djibouti during which the basic documents for the establishment of IGADD were adopted. The six countries of the subregion will hold another ministerial session next October and November to complete and to adopt a plan of action and to initial the basic texts for IGADD. The final signature of these documents will take place at the summit meeting of Heads of State and Government of those countries, planned for January 1986 in Djibouti. I should like here, in my capacity as Minister for Co-ordination of that body, to express my special gratitude to the United Nations Development Program and to the United Nations Office for the Sudano-Sahelian Region for the help they have given us in setting up this organization. I should also like to take this opportunity to make an urgent appeal to the Members of this Assembly and to international organizations and institutions to provide the financial, material and technical assistance which is needed by IGADD in order to be able to carry out the task for which it was created.
The Republic of Djibouti is in a precarious economic and financial position. This is characterized by the absence of agricultural and industrial activities, by a lack of natural resources and of skilled professional manpower. This situation has been worsened by the considerable presence of refugees and by the effects still felt from the devastating drought in the region.
The Republic of Djibouti, one of the least developed countries, does not have the necessary monetary, financial and technical means to bear the heavy burden of its own economic development without help from outside. In this regard, we need -as do numerous developing countries - substantial help to construct the bases necessary for the economic development process in my country.
The Palestinian question continues to offer the most serious challenge to the credibility of the United Nations. Unlike other problems of concern to the international community, the Palestinian problem was created in this Assembly and for that reason the United Nations has a moral and political obligation to find a just and lasting solution to it.
As the United Nations celebrates this year the fortieth anniversary of its establishment, it should take this opportunity to evaluate its activities over the last 40 years. Similarly, the United Nations should also evaluate the situation of the Palestinian people as it has evolved since the adoption by the General Assembly of resolution 181 (XI) , in which it foresaw the creation of a Palestinian Arab State. We believe that this resolution is just as relevant today as it was in 1947, because it is based on the inalienable rights of the Palestinian people. All of us know that the disturbances and the conflicts which have occurred in the Middle Bast since 194U stem directly from the refusal to allow the Palestinian people to exercise their fundamental tights. During these last 40 years, the Arab nation has undergone four devastating wars which have threatened international peace and security. Such conflicts are inevitable each and every time fundamental human rights are violated.
An unrelenting war continual without respite in the Middle Bast, a war less evident but none the lens more radical than the other wars which have ravaged that part of the world, and that is the war of settlements, whose purpose is to uproot the Palestinians from their ancestral homeland, to strip then of their cultural and national identity and to alter their history.
Hy delegation does not intend to present a report on the situation in the occupied territories. The detailed information published by the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories reveals the conditions which prevail in those territories.
The Zionist settlement policy is the negation of the existence of the Arab population which has possessed that land since the time immemorial. This policy is an obstacle to every effort at peace based on justice and legality. Therefore the first stage towards a real global peace in the Middle Hast would be to end Israeli occupation of the Palestinian and Arab territories, and that includes the Holy City of Jerusalem.
As I have mentioned above, United Nations has a special responsibility to the Palestinian people and we are convinced that the United Notions is the most appropriate place to discuss and to settle the Palestinian question. He believe than any international conference on Palestine Bust bring together all the parties concerned on an equal basis, including the Palestine Liberation Organization (PLO) which is the sole legitimate representative of the Palestinian people.
The Fez summit peace plan has already demonstrated the sincere desire of the Arab nations for a real and lasting peace in the Middle East. However, we welcome any other initiative which would lead to a global, lasting peace and which would allow the Palestinian people to exercise their inalienable right to establish an independent state on their national soil, because without the recognition of the rights of the Palestinian people peace and stability in the Middle East will continue to be illusory.
For the last six years, violence has become a daily experience in Lebanon. The fratricidal struggles ravaging that country for the last six years have brought grief to innumerable families and caused great destruction. This alarming situation was worsened in 1982 by the Israeli invasion, and Lebanon is still suffering the consequences of that invasion. Today, Lebanon needs international solidarity which would guarantee its sovereignty and territorial integrity and help it to restore its national unity. We sincerely hope to see Lebanon regain the security and the peaceful and prosperous life which it had in the past.
An explosive situation reigns throughout southern Africa, where the racist regime of Pretoria is carrying out repeated aggressions against the front-line States. Indeed, Angola has just experienced further barbarous criminal attacks by the racist regime of Pretoria.
That regime is continuing its unceasing attacks in order to intimidate the African countries which make up the front-line States, those which support the peoples of South Africa and of Namibia in their attempts to regain their freedom. The criminal act carried out today against Angola and yesterday against Botswana by the racist regime in Pretoria testifies once again to the seriousness of the situation in South Africa. These aggressions are a threat to international peace and security.
We want the United Nations and in particular the Security Council to taHe appropriate measures under Chapter VII of the Charter so that the uninterrupted aggressions of South Africa against sovereign neighboring States will cease.
?he situation in South Africa is tragic. The South African majority is subject to the harsh system of apartheid and its rights and fundamental freedoms are trampled upon. The South African regime in pursuing these harmful goals, recently imposed the state of emergency in the country, thus creating an unprecedented climate of terror. That was followed by n outbreak of violence which has extended to numerous black townships and continues to grow at an alarming rate.
The brutality of the police forces which transform peaceful strikes by various sectors of the African society into blood baths, has already caused the death of thousands of innocent people. In spite of this horror we are sure that this flagrant campaign of intimidation and harassment against miners and the raids by the police forces in different cities and townships, and mass arrests, all are dangerous tactics which are doomed, however, to failure.
While the international community has condemned apartheid as being a crime against mankind, it is high time for the international community to mobilize Its forces to eliminate completely this heinous system and support the legitimate struggle being carried out by the South African people to dismantle apartheid and to establish 3 democratic society.
We hope that recent events in South Africa will lead the international community to exert effective pressure on the Pretoria regime to compel it to lift the state of emergency, free the political prisoners and detainees, and recognize the fundamental rights of the black majority.
International action against apartheid should seriously consider military and economic sanctions which could lead to disinvestment and to a complete embargo,
especially with regard to the acquisition of nuclear-weapon capability. Indeed, we believe that any economic and military collaboration with south Africa can do nothing but increase the aggressive capacity of the racist regime in Pretoria and lead it to further intensify its repression against the oppressed African majority in South Africa and Namibia. We repeat once again that international condemnation of apartheid should be reflected in active support and concrete assistance for the ongoing struggle of the liberation movements of the people of South Africa.
The illegal occupation of Namibia by South Africa continues. The presence of South African armed forces in Namibia, the brutal repression of the Namibian people and the constant violation of their fundamental rights must be firmly condemned. We think that any political solution of this problem must have as a pre-condition the immediate and unconditional withdrawal of the South African occupation forces from Namibian territory so as to permit the Namibian people to exercise its inalienable right to self-determination and independence and to do so in accordance with General Assembly resolution 1514 (XV).
The United Nations Plan for Namibia, as provided in Security Council resolution 435 (1978) remains the only basis for a settlement of that problem. The racist regime in Pretoria, through its arrogant policy, in attempting to circumvent the United Nations Plan in order to delay the independence of Namibia. We firmly reject any attempt to delay the complete independence of Namibia, we appeal to the international community to provide generous assistance to the Namibian people and to their struggle for ligation under the direction of the South west Africa people's Organization (SWiiPO), itu sole, authentic representative.
The international community must strongly condemn the repeated acts of aggression and the continuing attacks carried out by South African armed forces against neighboring States in order to destabilize them and to prevent them from giving their support to the liberation movements.
The fratricidal war going on in Chad, a war which continues to destroy intense human and material resources in that country, causes us much concern. The international community should help the people of Chad and their Government to preserve their sovereignty and territorial integrity and to achieve the process of national reconciliation through peaceful means. Foreign intervention in the internal affairs of Chad, which are a flagrant violation of its sovereignty and territorial integrity, must be condemned. Efforts by African States to restore peace and stability in Chad must be pursued.
He cannot help but express our concern over the conflict between Iraq and Iran which has caused both countries huge losses in terms of human lives and of the destruction of their economic resources. In spite of the untiring efforts of the Secretary-General of the United Nations, of the Non-Aligned Movement, and of the Organization of the Islamic Conference, the prospects for a peaceful solution to this conflict are not very encouraging. The continuation of this conflict is exhausting not only the resources of the countries involved but is threatening peace and security in that region in particular and in the world in general.
We wish to express our appreciation to the Member States of the Economic Co-operation Council of the Gulf Countries for their efforts to arrive at a peaceful solution to this fratricidal conflict. We appreciate the constructive initiative taken by the Government of Iraq for this purpose, namely, to put an end to the conflict and to start a dialog which could lead to a peaceful global settlement of the crisis. We hope that the Secretary-General of the United Nations, the Non-Aligned Movement, and the Organization of the Islamic Conference will continue their efforts to end hostilities and to bring peace to the region.
The genocide in Afghanistan has been going on now for six years, six of the most tragic years in the history of that country. The presence of hundreds of thousands of foreign soldiers, carrying out massacres of civilians, has forced one fourth of the population of Afghanistan to flee their homeland and to seek refuge in neighboring countries. The Afghan people have shown the world that no sacrifice is too great to preserve their independence and their cultural and spiritual values. In spite of the numerous massacres of men, women and children, the destruction of crops and entire villages, the occupation forces have not succeeded in breaking the resistance of the valiant Afghan people. The Republic of Djibouti is opposed and will always be opposed to foreign armed intervention and to the presence of occupation forces on Afghan territory or elsewhere.
We sincerely hope that the negotiations between the parties concerned in the Afghan crisis will rapidly lead to a satisfactory conclusion in keeping with the provisions of the relevant United Nations resolutions to re-establish the sovereignty of Afghanistan.
The Kanpuchean people have remained under foreign military occupation since 1978. In spite of the desire expressed by the immense majority of the international community, the Kampuchean situation has not been resolved. We reaffirm that it is necessary for foreign forces to withdraw from Kampuchea to create an atmosphere favorable to a political solution which would preserve the independence and restore the national sovereignty of Kampuchea, in keeping with the resolutions of the united Nations.
Never before have we seen an international forum bring together so many Heads of State or Government, we hope that this fortieth anniversary of the founding of the United Nations will provide an opportunity to draw the attention of the international community to the need for deep commitment to this Organization, in order to enhance its effectiveness in the search for international peace and security.
The present session of the General Assembly should be a session of re-evaluation and reflection on ways and means of contributing to the improvement of the well-being of mankind and the maintenance of peace and stability in the world.
We should be able to recall this session as an action-oriented one. It should be characterized by the emergence of a constructive dialog on ways of satisfying the pressing needs of the third-world countries in the areas of economic development and social progress. The international community should profit from this exceptional opportunity to seek solutions that will diminish world crises and settle regional and interregional conflicts. This session must also make it possible to lay the foundations for better international co-operation.
